Filed 6/16/15 P. v. Luna CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B262245

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA423107)
         v.

JUAN M. LUNA,

         Defendant and Appellant.



         APPEAL from the judgment and order of the Superior Court of Los Angeles
County, Monica Bachner, Judge. Dismissed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala Harris, Attorney General, and Steven Mercer, Deputy Attorney General,
for Plaintiff and Respondent.
       Defendant, Juan Michael Luna, timely appeals after he was sentenced to county
jail for violating Penal Code section 69. On September 8, 2014, he pled nolo contendere
to the Penal Code section 69 charge. On December 2, 2014, defendant’s motion to
withdraw his nolo contendere plea was denied. Defendant never secured a probable
cause certificate. We noted defendant’s absence of a probable cause certificate, issued an
order to show cause concerning possible dismissal and placed the matter on calendar.
We have a duty to raise issues concerning our jurisdiction on our own motion. (Jennings
v. Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.)
       Defendant has failed to fully and timely comply with both Penal Code section
1237.5 and California Rules of Court, rule 8.304(b). (In re Chavez (2003) 30 Cal. 4th
643, 651; People v. Mendez (1999) 19 Cal. 4th 1084, 1099; People v. Way (2003) 113
Cal. App. 4th 733, 736.) Without a probable cause certificate, defendant cannot appeal.
(People v. Kaanehe (1977) 19 Cal. 3d 1, 8; People v. Ribero (1971) 4 Cal. 3d 55, 61;
People v. West (1970) 3 Cal. 3d 595, 600-601; People v. Ward (1967) 66 Cal. 2d 571, 574-
576.) Moreover, the notice of appeal fails to comply with California Rules of Court, rule
8.304(b)(4)(B). The notice of appeal does not state defendant is appealing from matters
occurring after the plea which does not affect its validity. (People v. Mendez, supra, 19
Cal.4th at p. 1096; see People v. Fulton (2009) 179 Cal. App. 4th 1230, 1235-1236.) We
have no jurisdiction over defendant’s appeal.
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.

We concur:

              KRIEGLER, J.                KIRSCHNER, J.*


*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             2